Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a system for testing aerodynamic characteristics of the high-speed moving vehicle-bridge system having a vehicle model, a starting mechanism, a buffer mechanism, a wind tunnel test section and guide rails, wherein the guide rails pass through the wind tunnel test section; the starting mechanism and the buffer mechanism are separately located at both ends of the guide rails; the guide rails comprise an acceleration section and a deceleration section; the starting mechanism is located in the acceleration section, and the buffer mechanism is located in the deceleration section; the vehicle model starts to run at the starting mechanism and stops at the buffer mechanism; and an instantaneous speed of the vehicle model in the acceleration section is not less than 100 km/h; wherein the buffer mechanism comprises a flexible buffer plate and a buffer block; the buffer block is fixed to the other end of the guide rails; and the flexible buffer plate is provided on an outer wall of the buffer block.
With regard to claim 9, the closest found prior art does not teach separately or in combination the claimed subject matter of a system for testing aerodynamic characteristics of the high-speed moving vehicle-bridge system having a vehicle model, a starting mechanism, a buffer mechanism, a wind tunnel test section and guide rails, wherein the guide rails pass through the wind tunnel test section; the starting mechanism and the buffer mechanism are separately located at both ends of the guide rails; the guide rails comprise an acceleration section and a deceleration section; the starting mechanism is located in the acceleration section, and the buffer mechanism is located in the deceleration section; the vehicle model starts to run at the starting mechanism and stops at the buffer mechanism; and an instantaneous speed of the vehicle model in the acceleration section is not less than 100 km/h; wherein the deceleration section is provided with brake friction devices; the brake friction devices brake the vehicle model passing through the wind tunnel test section by means of friction; the brake friction devices are deceleration friction plates made of polyurethane; and a surface of the brake friction devices in contact with the vehicle model is wavy.  
Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        10/18/2021